          Case 1:20-cv-02809-LAK Document 85 Filed 11/02/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHASE WILLIAMS and WILLIAM ZHANG,                                      MEMO ENDORSED
individually and on behalf of all others similarly
situated,

                       Plaintiffs,
                                                      Civ. No. 1:20-cv-02809-LAK
           V.
                                                      CLASS ACTION
                                                                                         -        -:=== = = = ==;i
BLOCK.ONE, BRENDAN BLUMER, and                                                       t tr~·,.,~   SDi';Y
DANIEL LARIMER,                                                                          0(.,:..i,\lL:'f!'
                                                                                      E LECT RQN , CA LLY FI LE D
                       Defendants.                                                    DOC#:
                                                                                      DATE        m-iL:~ ~
CRYPTO ASSETS OPPORTUNITY FUND
LLC and JOHNNY HONG, Individually and on
Behalf of All Others Similarly Situated,

                       Plaintiffs,
                                                      Civ. No. 1:20-cv-03829-LAK
           V.
                                                      CLASS ACTION
BLOCK.ONE, BRENDAN BLUMER, DANIEL
LARIMER, IAN GRIGG, and BROCK PIERCE,

                       Defendants.



          DEFENDANTS' NOTICE OF MOTION AND MOTION TO DISMISS
                THE AMENDED CLASS ACTION COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, Request

for Judicial Notice, and Declaration of Edmund Polubinski Ill dated November 2, 2020, with

exhibits, defendants Block.one, Daniel Larimer, and Brock Pierce, by and through their

attorneys, will move this Court, before the Honorable Lewis A. Kaplan, at the United States

District Courthouse, Courtroom 21B, 500 Pearl Street, New York, New York 10007, at a date

and time to be determined by the Court, for an order pursuant to Rule 9(b) and Rule 12(b)(6) of
